            Case 2:16-cr-20075-JAR Document 41 Filed 12/08/20 Page 1 of 9




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

               Plaintiff,

               v.                                         Case No. 16-20075-01-JAR

 IMON L. WRIGHT,

               Defendant.


                                     MEMORANDUM AND ORDER

       This matter comes before the Court on Defendant Imon Wright’s pro se letter (Doc. 37)

requesting compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). For the reasons provided

below, Wright’s motion is denied.

I.     Background

       On November 28, 2016, Wright pleaded guilty to possession of a firearm in furtherance

of a drug trafficking crime, in violation of 18 U.S.C. § 924(c).1 On February 13, 2017, this Court

sentenced Wright to a five-year term of imprisonment, a five-year term of supervised release,

and a $100 special assessment.2 That same day, due to Wright’s violation of the terms of

supervised release conditions imposed in Case No. 04-20101, the Court revoked Wright’s

supervised release and sentenced him to twenty-seven months’ imprisonment in that case, to be

served consecutive to the five-year term of imprisonment imposed in this case.3

       Wright is currently incarcerated at Yazoo City Low FCI in Mississippi. The Bureau of

Prisons (“BOP”) reports 88 inmates have tested positive for COVID-19 out of 381 inmates tested


       1
           Doc. 22.
       2
           Doc. 29.
       3
           No. 04-20101, Doc. 197.
             Case 2:16-cr-20075-JAR Document 41 Filed 12/08/20 Page 2 of 9




at this facility, and 21 tests are currently pending.4 The BOP further reports that there are zero

active inmate cases, five active staff cases, and three inmate deaths at Yazoo City Low FCI.5

Wright is thirty-eight years old, and his projected release date is March 1, 2023.

        On October 26, 2020, Wright filed a letter requesting compassionate release due to his

underlying medical conditions of obesity and having lost function in one lung after he was shot,

and the risk of severe complications or death should he contract COVID-19 while in prison.6 He

requests that his time be reduced to time served and he offers a home plan that he will reside

with his fiancée and his oldest child and that he will seek employment as well as CDL training.7

        Wright is not represented by counsel. Under Standing Order 19-1, the Federal Public

Defender (“FPD”) was appointed to represent indigent defendants who may qualify to seek

compassionate release under section 603(b) of the First Step Act. That Order was supplemented

by Administrative Order 20-8, which established procedures to address motions brought on

grounds related to the COVID-19 pandemic. Under that Order, the FPD shall notify the court

within 15 days of any pro se individual filing a compassionate release motion whether it intends

to enter an appearance on behalf of the defendant, or whether it seeks additional time to make

such determination. The time to do so has expired, and the FPD has not entered an appearance

or sought additional time in this case. Accordingly, Wright’s motion proceeds pro se.

II.     Legal Standards

        “[I]t is well-settled that ‘[a] district court is authorized to modify a [d]efendant’s sentence

only in specified instances where Congress has expressly granted the court jurisdiction to do


           4
             Federal Bureau of Prisons, COVID-19 Coronavirus: COVID-19 Cases, https://www.bop.gov/coronavirus
(last visited Dec. 8, 2020).
        5
            Id.
        6
            Doc. 37 at 1.
        7
            Id. at 5.




                                                      2
             Case 2:16-cr-20075-JAR Document 41 Filed 12/08/20 Page 3 of 9




so.’”8 Section 3582(c) permits a court to modify a term of imprisonment for compassionate

release only if certain exceptions apply. Until recently, these exceptions required the BOP to

move on a defendant’s behalf. In 2018, however, the First Step Act modified the compassionate

release statute, permitting a defendant to bring his own motion for relief.9 But a defendant may

bring a motion for compassionate release from custody only if he “has fully exhausted all

administrative rights to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf

or the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.”10 Unless a defendant meets this exhaustion requirement, the court

lacks jurisdiction to modify the sentence or grant relief.11

        Where a defendant has satisfied the exhaustion requirement, a court may reduce the

defendant’s proposed sentence, after considering the factors set forth in 18 U.S.C. § 3553(a) to

the extent they are applicable, if the court determines: (1) “extraordinary and compelling reasons

warrant such a reduction”; or (2) “the defendant is at least 70 years of age, has served at least 30

years in prison, pursuant to a sentence imposed under section 3559(c) . . . and a determination

has been made by the Director of the [BOP] that the defendant is not a danger to the safety of

any other person or the community.”12 In addition, a court must ensure that any reduction in a


        8
          United States v. White, 765 F.3d 1240, 1244 (10th Cir. 2014) (quoting United States v. Blackwell, 81 F.3d
945, 947 (10th Cir. 1996)).
        9
            First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194 (2018).
        10
             18 U.S.C. § 3582(c)(1)(A).
        11
            United States v. Johnson, 766 F. App’x 648, 650 (10th Cir. 2019) (holding that without an express
statutory authorization, a court lacks jurisdiction to modify a sentence); see also United States v. Walker, No. 13-
10051-EFM, 2020 WL 2101369, at *2 (D. Kan. May 1, 2020) (“The administrative exhaustion requirement is
jurisdictional and cannot be waived.”); United States v. Read-Forbes, 454 F. Supp. 3d 1113, 1116–17 (D. Kan.
2020) (analyzing the text, context, and historical treatment of § 3582(c)’s subsections to determine the exhaustion
requirement is jurisdictional). Cf. United States v. Younger, No. 16-40012-DDC, 2020 WL 3429490, at *3 (D. Kan.
June 23, 2020) (reasoning that, absent direct guidance from the Tenth Circuit, the Sixth Circuit’s approach
articulated in United States v. Alam, 960 F.3d 831 (6th Cir. 2020), is “highly persuasive,” and concluding that §
3582(c)(1)(A)’s exhaustion requirement is a claims-processing rule).
        12
             18 U.S.C. § 3582(c)(1)(A).




                                                          3
              Case 2:16-cr-20075-JAR Document 41 Filed 12/08/20 Page 4 of 9




defendant’s sentence under this statute is “consistent with applicable policy statements issued by

the Sentencing Commission.”13

         The Sentencing Commission’s policy statement pertaining to sentence reductions under

18 U.S.C. § 3582(c)(1)(A) is found at U.S.S.G. § 1B1.13. The comments to § 1B1.13

contemplate four categories of extraordinary, compelling circumstances: (1) the defendant is

suffering from a terminal illness, i.e., a serious, advanced illness with an end-of-life trajectory;

(2) the defendant is suffering from a serious physical or medical condition, serious functional or

cognitive impairment, or deteriorating physical or mental health because of the aging process

that substantially diminishes the ability of the defendant to provide self-care within the

environment of a correctional facility and from which the defendant is not expected to recover;

(3) the defendant is at least 65 years old, is experiencing a serious deterioration in physical or

mental health because of the aging process, and has served at least ten years or seventy-five

percent of the term of imprisonment, whichever is less; and (4) the defendant needs to serve as a

caregiver for a minor child, spouse, or registered partner.14 A defendant requesting

compassionate release bears the burden of establishing that compassionate release is warranted

under the statute.15




         13
            Id.; see also Dillon v. United States, 560 U.S. 817, 819 (2010) (holding the Sentencing Commission
policy statement regarding 18 U.S.C. § 3582(c)(2) remains mandatory in the wake of United States v. Booker, 543
U.S. 220 (2005)).
         14
              U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1 (U.S. Sentencing Comm’n 2018).
         15
           See United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016) (finding that defendant bears the burden of
demonstrating entitlement to relief under § 3582(c)(2)); United States v. Bright, No. 14-10098-JTM, 2020 WL
473323, at *1 (D. Kan. Jan. 29, 2020) (noting that the “extraordinary and compelling” standard imposes a heavy
burden on an inmate seeking compassionate release under § 3582(c)(1)(A)).




                                                         4
             Case 2:16-cr-20075-JAR Document 41 Filed 12/08/20 Page 5 of 9




III.    Discussion

        A.         Exhaustion

        Wright requested compassionate release to the warden at Yazoo City Low FCI on

September 15, 2020. His request stated that “we are in open dorms and are at high risk. [I] have

been shot and only have 1 lung.”16 On September 16, 2020, the warden responded to Wright’s

request, advising that they had forwarded his request to the “Complex Reduction-in-Sentence

Coordinator.”17 Because more than thirty days have passed since Wright submitted his request

without response from the warden, the Court will consider Padden’s motion.18

        B.         Extraordinary and Compelling Reasons

        Having determined that Wright has properly exhausted his administrative remedies, the

Court must next determine whether extraordinary and compelling reasons warrant reducing his

sentence to time served. Congress permitted the Sentencing Commission to “describe what

should be considered extraordinary and compelling reasons for sentence reduction, including the

criteria to be applied and a list of specific examples.”19

        The Sentencing Commission’s comments to § 1B1.13 set forth four circumstances under

which extraordinary and compelling reasons may exist: (1) the defendant is suffering from a

terminal illness, i.e., a serious, advanced illness with an end-of-life trajectory; (2) the defendant


        16
             Doc. 37 at 6.
        17
             Id.
        18
            The government contends that Wright has not exhausted his administrative remedies because the grounds
identified in his request to the warden, that he only has one lung, do not mirror the grounds on which he now seeks
compassionate release, that he only has one lung and is obese. The government argues that Wright must again seek
compassionate release from the warden and explicitly identify his condition of obesity to satisfy the exhaustion
requirement. As this Court previously determined, however, “a judicially created issue-exhaustion requirement is
inappropriate” because the administrative process for compassionate release is inquisitive rather than adversarial.
United States v. Parada, No. 5:03-40053-JAR-1, 2020 WL 4589781, at *4–5 (D. Kan. Aug. 10, 2020) (quoting Sims
v. United States, 530 U.S. 103, 111 (2000)). As such, Wright’s September 15 compassionate release request to the
warden satisfies the exhaustion requirement.
        19
             28 U.S.C. § 994(t).




                                                        5
            Case 2:16-cr-20075-JAR Document 41 Filed 12/08/20 Page 6 of 9




is suffering from a serious physical or medical condition, serious functional or cognitive

impairment, or deteriorating physical or mental health because of the aging process that

substantially diminishes the ability of the defendant to provide self-care within the environment

of a correctional facility and from which the defendant is not expected to recover; (3) the

defendant is at least sixty-five years old, is experiencing a serious deterioration in physical or

mental health because of the aging process, and has served at least ten years or seventy-five

percent of the term of imprisonment, whichever is less; and (4) the defendant needs to serve as a

caregiver for a minor child, spouse, or registered partner.20

       The government concedes that “defendant’s obesity is an extraordinary and compelling

reason pursuant CDC and/or DOJ guidelines . . . assuming the Court finds the defendant

exhausted his administrative remedies.”21 For the aforementioned reasons, the Court finds that

Wright has exhausted his administrative remedies, and finds that Wright’s obesity is an

extraordinary and compelling reason.

       Wright also has only one functioning lung, which the Court finds is an additional

extraordinary and compelling reason, as it is a serious physical condition from which Wright is

not expected to recover and that substantially diminishes his ability to provide self-care within

the environment of a correctional facility, pursuant to the Sentencing Commission’s comments to

§ 1B1.13.22 The government argues that there is no evidence that Wright has only one

functioning lung.23 But Wright’s Presentence Investigation Report describes how Wright

sustained multiple gunshot wounds to his chest, and a gunshot wound to his abdomen in June



       20
            U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1 (A)–(C) (U.S. Sentencing Comm’n 2018).
       21
            Doc. 40 at 20.
       22
            U.S. Sentencing Guidelines Manual § 1B1.13 cmt. n.1 (A)–(C) (U.S. Sentencing Comm’n 2018).
       23
            Doc. 40 at 20.




                                                      6
             Case 2:16-cr-20075-JAR Document 41 Filed 12/08/20 Page 7 of 9




2000 and was hospitalized for ten days.24 Having only one functional lung is akin to chronic

lung disease and other conditions that compromise respiratory function that the Centers for

Disease Control and Prevention has identified as COVID-19 risk factors25 and which the

government concedes the Department of Justice has adopted.26

        The government contends, however, that when balanced with the § 3553(a) factors,

Wright fails to demonstrate a situation so severe that release is warranted. Accordingly, the

Court next considers the § 3553(a) factors.

        C.         Section 3553(a) Factors

        When a defendant demonstrates that he or she has an extraordinary or compelling reason

for a sentence reduction, the Court must consider whether such reduction would comply with the

familiar sentencing factors enumerated in 18 U.S.C. § 3553(a). That statute requires courts to

“impose a sentence sufficient, but not greater than necessary” in consideration of the following

factors:

                   (1) the nature and circumstances of the offense and the history and
                   characteristics of the defendant;
                   (2) the need for the sentence imposed--
                           (A) to reflect the seriousness of the offense, to promote respect for
                           the law, and to provide just punishment for the offense;
                           (B) to afford adequate deterrence to criminal conduct;
                           (C) to protect the public from further crimes of the defendant; and
                           (D) to provide the defendant with needed educational or vocational
                           training, medical care, or other correctional treatment in the most
                           effective manner;
                   (3) the kinds of sentences available;
                   (4) the kinds of sentence and the sentencing range established for . . . the
                   applicable category of offense committed by the applicable category of
                   defendant as set forth in the guidelines . . .;

        24
             Doc. 26 ¶ 58.
        25
          See People with Certain Medical Conditions, Centers for Disease Control and Prevention,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html (last
updated Dec. 1, 2020).
        26
             Doc. 40 at 18–19.




                                                       7
            Case 2:16-cr-20075-JAR Document 41 Filed 12/08/20 Page 8 of 9




                  (5) any pertinent policy statement . . . issued by the Sentencing
                  Commission . . .;
                  (6) the need to avoid unwarranted sentence disparities among defendants
                  with similar records who have been found guilty of similar conduct; and
                  (7) the need to provide restitution to any victims of the offense.27

       While the Court takes all seven § 3553 factors into account, those most pertinent to

Wright’s case are factors (1), (2), and (4). In consideration of these factors, the Court concludes

that releasing Wright now would not leave him with a sentence that is “sufficient, but not greater

than necessary.”28

       First, Wright was convicted of possessing a firearm in furtherance of a drug trafficking

offense. Wright was arrested after a traffic stop in which he was driving a vehicle with 3/4 of a

pound of marijuana, a loaded .45 caliber pistol, a loaded high-capacity magazine containing 26

rounds of .45 ammunition, and $2275 in currency. The only other passenger in the vehicle was

Wright’s juvenile daughter. Thus, Wright was convicted of a serious and violent crime, that

carries a statutory mandatory minimum of five years in prison.

       At the time Wright was arrested in this case, in August 2016, he had served only twenty

months of a five-year term of supervised release imposed by this Court in a 2004 drug trafficking

case. The conviction in the 2016 case resulted in this Court revoking Wright’s supervised

release in the 2004 case and sentencing him to twenty-seven months, consecutive to the sentence

imposed in this case. Wright’s prior conviction, in Case No. 04-20006, was for conspiracy to

possess and distribute crack cocaine. That case was filed based on a search of a residence

occupied by Wright, which yielded about half a pound of crack cocaine and two firearms which

contained Wright’s DNA. The Court imposed a sentence of 210 months, which was later



       27
            18 U.S.C. § 3553(a).
       28
            Id.




                                                  8
            Case 2:16-cr-20075-JAR Document 41 Filed 12/08/20 Page 9 of 9




reduced to 135 months pursuant to a sentencing amendment. Wright still has roughly twenty-

seven months of unserved time on his revocation sentence.

          In addition to Wright’s 2004 drug trafficking conviction, he has a history of four prior

convictions for possessing firearms, from the ages of seventeen to twenty-two.

          Given the mandatory sentence imposed in the 2016 case, the prior history of a drug

trafficking offense in which firearms were present and Wright’s history of prior firearms

offenses, a reduction of his sentence to time served would not serve the need for the sentence to

reflect the seriousness of the offense, provide just punishment, promote respect for the law, deter

crime, or protect the public from further crimes. Wright has roughly twenty-seven months left

on the sentence in the 2016 case and an additional twenty-seven months left on the revocation

sentence in the 2004 case. And though Wright argues that he has been rehabilitated in prison,

the Court finds that he has a need for further rehabilitative services in light of his history of three

prison disciplinary reports in 2020 alone. Wright’s motion for compassionate release is thus

denied.

          IT IS THEREFORE ORDERED that the Motion for Compassionate Release (Doc. 37)

is DENIED.

          IT IS SO ORDERED.

          Dated: December 8, 2020

                                                       S/ Julie A. Robinson
                                                       JULIE A. ROBINSON
                                                       CHIEF UNITED STATES DISTRICT JUDGE




                                                   9
